Exhibit 10.14

INDEPENDENT CONTRACTOR SERVICES AGREEMENT

This Agreement is made and entered into, as of June 2, 2006 (“Effective Date”),
by and between SciClone Pharmaceuticals, Inc. (“Company”), having a principal
place of business at 901 Mariners Island Boulevard, Suite 205, San Mateo, CA
94404 and Ira Lawrence, M.D., an individual of the state of Illinois, having a
principal place of business at [            ] (“Contractor”).

1. Engagement of Services. Company may issue Project Assignments to Contractor
in the form attached to this Agreement as Exhibit A (Project Assignment). A
Project Assignment will become binding when both parties have signed it and once
signed, Contractor will be obligated to provide the services as specified in
such Project Assignment. The terms of this Agreement will govern all Project
Assignments and services undertaken by Contractor for Company.

2. Compensation; Timing. Company will pay Contractor the fee set forth in each
Project Assignment for the services provided as specified in such Project
Assignment. If provided for in the Project Assignment, Company will reimburse
Contractor’s expenses no later than thirty (30) days after Company’s receipt of
Contractor’s invoice, provided that reimbursement for expenses may be delayed
until such time as Contractor has furnished reasonable documentation for
authorized expenses as Company may reasonably request. Upon termination of this
Agreement for any reason, Contractor will be (a) paid fees on the basis stated
in the Project Assignment(s) and (b) reimbursed only for expenses that are
incurred prior to termination of this Agreement and which are either expressly
identified in a Project Assignment or approved in advance in writing by an
authorized Company manager.

3. Independent Contractor Relationship. Contractor’s relationship with Company
is that of an independent contractor, and nothing in this Agreement is intended
to, or shall be construed to, create a partnership, agency, joint venture,
employment or similar relationship. Contractor will not be entitled to any of
the benefits that Company may make available to its employees, including, but
not limited to, group health or life insurance, profit-sharing or retirement
benefits. Contractor is not authorized to make any representation, contract or
commitment on behalf of Company unless specifically requested or authorized in
writing to do so by a Company manager. Contractor is solely responsible for, and
will file, on a timely basis, all tax returns and payments required to be filed
with, or made to, any federal, state or local tax authority with respect to the
performance of services and receipt of fees under this Agreement. Contractor is
solely responsible for, and must maintain adequate records of, expenses incurred
in the course of performing services under this Agreement. No part of
Contractor’s compensation will be subject to withholding by Company for the
payment of any social security, federal, state or any other employee payroll
taxes. Company will regularly report amounts paid to Contractor by filing Form
1099-MISC with the Internal Revenue Service as required by law.

4. Disclosure and Assignment of Work Resulting from Project Assignments.

4.1 “Innovations” and “Company Innovations” Definitions. “Innovations” means all
new or useful art, compositions of matter, combinations, clinical materials,
discoveries, formulae, manufacturing techniques, technical developments
processes, machines improvements, inventions (whether or not protectable under
patent laws), works of authorship, designs, developments, and

 

1



--------------------------------------------------------------------------------

information fixed in any tangible medium of expression (whether or not
protectable under copyright laws), trade secrets, know-how, ideas (whether or
not protectable under trade secret laws), trademarks, service marks, trade
names, trade dress and artwork, software and designs. “Company Innovations”
means Innovations that Contractor, solely or jointly with others, conceives,
develops or reduces to practice related to any Project Assignment.

4.2 Disclosure and Assignment of Company Innovations. Contractor agrees to
maintain adequate and current records of all Company Innovations, which records
shall be and remain the property of Company. Contractor agrees to promptly
disclose and describe to Company all Company Innovations. Contractor hereby does
and will assign to Company or Company’s designee all of Contractor’s right,
title and interest in and to any and all Company Innovations and all associated
records. To the extent any of the rights, title and interest in and to Company
Innovations cannot be assigned by Contractor to Company, Contractor hereby
grants to Company an exclusive, royalty-free, transferable, irrevocable,
worldwide license (with rights to sublicense through multiple tiers of
sublicensees) to practice such non-assignable rights, title and interest. To the
extent any of the rights, title and interest in and to the Company Innovations
can neither be assigned nor licensed by Contractor to Company, Contractor hereby
irrevocably waives and agrees never to assert such non-assignable and
non-licensable rights, title and interest against Company or any of Company’s
successors in interest.

4.3 Assistance. Contractor agrees to perform, during and after the term of this
Agreement, all acts that Company deems necessary or desirable to permit and
assist Company, at its expense, in obtaining, perfecting and enforcing the full
benefits, enjoyment, rights and title throughout the world in the Company
Innovations as provided to Company under this Agreement. If Company is unable
for any reason to secure Contractor’s signature to any document required to
file, prosecute, register or memorialize the assignment of any rights under any
Company Innovations as provided under this Agreement, Contractor hereby
irrevocably designates and appoints Company and Company’s duly authorized
officers and agents as Contractor’s agents and attorneys-in-fact to act for and
on Contractor’s behalf and instead of Contractor to take all lawfully permitted
acts to further the filing, prosecution, registration, memorialization of
assignment, issuance and enforcement of rights under such Company Innovations,
all with the same legal force and effect as if executed by Contractor. The
foregoing is deemed a power coupled with an interest and is irrevocable.

4.4 Out-of-Scope Innovations. If Contractor incorporates or permits to be
incorporated any Innovations relating in any way, at the time of conception,
reduction to practice, creation, derivation, development or making of such
Innovation, to Company’s business or actual or demonstrably anticipated research
or development but which were conceived, reduced to practice, created, derived,
developed or made by Contractor (solely or jointly) either unrelated to
Contractor’s work for Company under this Agreement or prior to the Effective
Date (collectively, the “Out-of-Scope Innovations”) into any of the Company
Innovations, then Contractor hereby grants to Company and Company’s designees a
non-exclusive, royalty-free, irrevocable, worldwide, fully paid-up license (with
rights to sublicense through multiple tiers of sublicensees) to practice all
patent, copyright, moral right, mask work, trade secret and other intellectual
property rights relating to such Out-of-Scope Innovations. Notwithstanding the
foregoing, Contractor agrees that Contractor will not incorporate, or permit to
be incorporated, any Innovations conceived, reduced to practice, created,
derived, developed or made by others or any Out-of-Scope Innovations into any
Company Innovations without Company’s prior written consent.

 

2



--------------------------------------------------------------------------------

5. Confidentiality.

5.1 Definition of Confidential Information. “Confidential Information” means
(a) any technical and non-technical information related to the Company’s
business and current, future and proposed products and services of Company,
including for example and without limitation, Company Innovations, Company
Property (as defined in Section 6 (“Ownership and Return of Confidential
Information and Company Property”)), and Company’s information concerning
research, development, design details and specifications, financial information,
procurement requirements, engineering and manufacturing information, customer
lists, business forecasts, sales information, marketing plans business plans,
data, compilations, formulae, models, patent disclosures, procedures, processes,
projections, protocols, results of experimentations and testing, strategies and
techniques, and all tangible and intangible embodiments thereof of any kind
whatsoever (including without limitation, apparatus, compositions, documents,
drawings, machinery, patent applications records and reports) and (b) any
information that may be made known to Contractor and that Company has received
from others that Company is obligated to treat as confidential or proprietary.

5.2 Nondisclosure and Nonuse Obligations. Except as permitted in this Section,
Contractor shall not use, disseminate or in any way disclose the Confidential
Information. Contractor may use the Confidential Information solely to perform
Project Assignment(s) for the benefit of Company. Contractor shall treat all
Confidential Information with the same degree of care as Contractor accords to
Contractor’s own confidential information, but in no case shall Contractor use
less than reasonable care. If Contractor is not an individual, Contractor shall
disclose Confidential Information only to those of Contractor’s employees who
have a need to know such information. Contractor certifies that each such
employee will have agreed, either as a condition of employment or in order to
obtain the Confidential Information, to be bound by terms and conditions at
least as protective as those terms and conditions applicable to Contractor under
this Agreement. Contractor shall immediately give notice to Company of any
unauthorized use or disclosure of the Confidential Information. Contractor shall
assist Company in remedying any such unauthorized use or disclosure of the
Confidential Information. Contractor agrees not to communicate any information
to Company in violation of the proprietary rights of any third party.

5.3 Exclusions from Nondisclosure and Nonuse Obligations. Contractor’s
obligations under Section 5.2 (Nondisclosure and Nonuse Obligations) shall not
apply to any Confidential Information that Contractor can demonstrate (a) was in
the public domain at or subsequent to the time such Confidential Information was
communicated to Contractor by Company through no fault of Contractor; (b) was
rightfully in Contractor’s possession free of any obligation of confidence at or
subsequent to the time such Confidential Information was communicated to
Contractor by Company; or (c) was developed by employees of Contractor
independently of and without reference to any Confidential Information
communicated to Contractor by Company. A disclosure of any Confidential
Information by Contractor (a) in response to a valid order by a court or other
governmental body or (b) as otherwise required by law shall not be considered to
be a breach of this Agreement or a waiver of confidentiality for other purposes;
provided, however, that Contractor shall provide prompt prior written notice
thereof to Company to enable Company to seek a protective order or otherwise
prevent such disclosure.

6. Ownership and Return of Confidential Information and Company Property. All
Confidential Information and any materials (including, without limitation,
documents, drawings, papers, diskettes, tapes, models, apparatus, sketches,
designs and lists) furnished to Contractor by Company, whether delivered to
Contractor by Company or made by Contractor in the performance of services under
this Agreement and whether or not they contain or disclose Confidential
Information (collectively, the “Company Property”), are the sole and exclusive
property of Company or Company’s suppliers or customers. Contractor

 

3



--------------------------------------------------------------------------------

agrees to keep all Company Property at Contractor’s premises unless otherwise
permitted in writing by Company. Within five (5) days after any request by
Company, Contractor shall destroy or deliver to Company, at Company’s option,
(a) all Company Property and (b) all materials in Contractor’s possession or
control that contain or disclose any Confidential Information. Contractor will
provide Company a written certification of Contractor’s compliance with
Contractor’s obligations under this Section.

7. Observance of Company Rules. At all times while on Company’s premises,
Contractor will observe Company’s rules and regulations with respect to conduct,
health, safety and protection of persons and property.

8. No Conflict of Interest. During the term of this Agreement, Contractor will
not accept work, enter into a contract or accept an obligation inconsistent or
incompatible with (a) Contractor’s obligations under this Agreement or (b) the
scope of services to be rendered by Contractor for Company solely as set forth
in any particular Project Assignment that is binding pursuant to the provisions
of Section 1 of this Agreement. Contractor warrants that, to the best of
Contractor’s knowledge, there is no other existing contract or duty on
Contractor’s part that conflicts with or is inconsistent with this Agreement.
Contractor agrees to indemnify Company from any and all loss or liability
incurred by reason of the alleged breach by Contractor of any services agreement
with any third party. For the avoidance of doubt, the terms and provisions of
this Agreement are not intended to, and do not, contravene or limit any duties
that Contractor owes or will owe to the Company and its stockholders under
applicable law, including without limitation with respect to Contractor’s role
as a member of the Company’s Board of Directors and his former role as the
Company’s President and Chief Executive Officer.

9. Term and Termination.

9.1 Term. This Agreement is effective as of the Effective Date set forth above
and will terminate on May 31, 2007 unless terminated earlier as set forth below.

9.2 Termination by Company. Except during the term of a Project Assignment,
Company may terminate this Agreement without cause at any time, with termination
effective fifteen (15) days after Company’s delivery to Contractor of written
notice of termination. Company also may terminate this Agreement (a) immediately
upon Contractor’s breach of Section 4 (Disclosure and Assignment of Work
Resulting from Project Assignments), 5 (Confidentiality) or 10 (Noninterference
with Business) or (b) immediately for a material breach by Contractor if
Contractor’s material breach of any other provision under this Agreement or
obligation under a Project Assignment is not cured within ten (10) days after
the date of Company’s written notice of breach.

9.3 Termination by Contractor. Contractor may terminate this Agreement without
cause at any time, with termination effective fifteen (15) days after
Contractor’s delivery to Company of written notice of termination. Contractor
also may terminate this Agreement immediately for a material breach by Company
if Company’s material breach of any provision of this Agreement is not cured
within ten (10) days after the date of Contractor’s written notice of breach.

9.4 Effect of Expiration or Termination. Upon expiration or termination of this
Agreement, Company shall pay Contractor for services performed under this
Agreement as set forth in each then pending Project Assignment(s). The
definitions contained in this Agreement and the rights and obligations contained
in this Section and Sections 4 (Disclosure and Assignment of Work Resulting from
Project Assignments), 5 (Confidentiality), 6 (Ownership and Return of
Confidential Information and Company Property), 10 (Noninterference with
Business) and 11 (General Provisions) will survive any termination or expiration
of this Agreement.

 

4



--------------------------------------------------------------------------------

10. Noninterference with Business. During this Agreement, and for a period of
two (2) years immediately following the termination or expiration of this
Agreement, Contractor agrees not to solicit or induce any employee or
independent contractor to terminate or breach an employment, contractual or
other relationship with Company.

11. General Provisions.

11.1 Successors and Assigns. Contractor may not subcontract or otherwise
delegate Contractor’s obligations under this Agreement without Company’s prior
written consent. Subject to the foregoing, this Agreement will be for the
benefit of Company’s successors and assigns, and will be binding on Contractor’s
assignees.

11.2 Injunctive Relief. Contractor’s obligations under this Agreement are of a
unique character that gives them particular value; Contractor’s breach of any of
such obligations will result in irreparable and continuing damage to Company for
which money damages are insufficient, and Company shall be entitled to
injunctive relief and/or a decree for specific performance, and such other
relief as may be proper (including money damages if appropriate).

11.3 Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows, with notice deemed given as
indicated: (a) by personal delivery, when actually delivered; (b) by overnight
courier, upon written verification of receipt; (c) by facsimile transmission,
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to the addresses set forth above or to such other address
as either party may provide in writing.

11.4 Governing Law; Forum. This Agreement shall be governed in all respects by
the laws of the United States of America and by the laws of the State of
California, as such laws are applied to agreements entered into and to be
performed entirely within California between California residents. Each of the
parties irrevocably consents to the exclusive personal jurisdiction of the
federal and state courts located in California, as applicable, for any matter
arising out of or relating to this Agreement, except that in actions seeking to
enforce any order or any judgment of such federal or state courts located in
California, such personal jurisdiction shall be nonexclusive. Additionally,
notwithstanding anything in the foregoing to the contrary, a claim for equitable
relief arising out of or related to this Agreement may be brought in any court
of competent jurisdiction.

11.5 Severability. If a court of law holds any provision of this Agreement to be
illegal, invalid or unenforceable, (a) that provision shall be deemed amended to
achieve an economic effect that is as near as possible to that provided by the
original provision and (b) the legality, validity and enforceability of the
remaining provisions of this Agreement shall not be affected thereby.

11.6 Waiver; Modification. If Company waives any term, provision or Contractor’s
breach of this Agreement, such waiver shall not be effective unless it is in
writing and signed by Company. No waiver by a party of a breach of this
Agreement shall constitute a waiver of any other or subsequent breach by
Contractor. This Agreement may be modified only by mutual written agreement of
authorized representatives of the parties.

11.7 Entire Agreement. This Agreement constitutes the entire agreement between
the parties relating to this subject matter and supersedes all prior or
contemporaneous agreements concerning such subject matter, written or oral.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

“Company”   “Contractor” SciClone Pharmaceuticals, Inc.   Ira Lawrence, M.D. By:
 

/s/ Friedhelm Blobel, Ph.D.

  By:  

/s/ Ira Lawrence, M.D.

Name:   Friedhelm Blobel, Ph.D.     Title:   Chief Executive Officer    

 

6



--------------------------------------------------------------------------------

Exhibit A

PROJECT ASSIGNMENT

Services. The Contractor shall provide such consulting services to the Company
as mutually agreed upon by Contractor and the Company in the area of
pharmaceutical research and clinical development and any other services as
mutually agreed upon by Contractor and the Company. The Contractor shall report
directly to the Company’s Chief Executive Officer with respect to his services
under this Agreement.

Reference is hereby made to that certain Confidential Separation Agreement and
General Release of Claims between the Contactor and the Company dated as of
April 23, 2006 (the “Separation Agreement”). This Agreement is intended to
constitute a “consulting agreement” for purposes of the Separation Agreement,
including without limitation with respect to Sections 3(b), 3(d) and 3(i)
thereof. The Contractor and the Company hereby reaffirm the terms of the
Separation Agreement, including that notwithstanding the terms of any option or
stock agreement between the Contractor and the Company, (i) further vesting
under any options granted to the Contractor in his capacity as an Employee (as
defined in the Separation Agreement) shall cease as of the date hereof, and
(ii) the Contractor will be entitled to exercise his vested options, as
described in the Separation Agreement, for as long as he continues to be
available to provide consulting services to the Company, or serves as a member
of the Company’s Board and for 3 months after he ceases to be available to
provide such services.

Further, the Contractor’s service to the Company as a member of the Company’s
Board (or any committee thereof), pursuant to Section 3(e) of the Separation
Agreement or otherwise, shall not be deemed to be service provided under this
Agreement (for purposes of compensation to the Contractor, obligations of the
Company or the Contractor, or otherwise). In the event of any disagreement
between the Company and the Contractor regarding whether any particular
service(s) by the Contractor shall be deemed to be service provided under this
Agreement or service provided in his capacity as a member of the Company’s Board
(or any committee thereof), the characterization of such service will be made in
the sole discretion of the Compensation Committee of the Company’s Board, which
characterization shall be decisive and binding on the Company and the
Contractor.

Payment of Fees. Fee will be $400.00 per hour; provided, however, that
compensation for all services provided under this Agreement (including all
expenses as described below) shall not exceed $59,999 in any calendar year
unless approved in writing by the Compensation Committee of the Company’s Board.
If either party for any reason terminates this Project Assignment or the
Independent Contractor Services Agreement that governs it, fees will be paid
based on Contractor time spent.

Expenses. Company will reimburse Contractor for the following expenses incurred
in connection with this Project Assignment within fifteen (15) days of the
Company’s receipt of proper documentation of such expenses from Contractor
(including receipts):

 

  •   $100.00 per hour for actual time used for travel to and from the Company’s
offices or other locations agreed to in the conduct of the Contractor’s work for
the Company; and

 

  •   Reasonable and customary out-of-pocket expenses, including travel, hotel
and meal accommodations, mailing, faxing and telephone calls.



--------------------------------------------------------------------------------

NOTE: This Project Assignment is governed by the terms of an Independent
Contractor Services Agreement in effect between Company and Contractor. Any item
in this Project Assignment that is inconsistent with such agreement is invalid.

IN WITNESS WHEREOF, the parties have executed this Project Assignment as of the
later date below.

 

“Company”   “Contractor” SciClone Pharmaceuticals, Inc.   Ira Lawrence, M.D. By:
 

/s/ Friedhelm Blobel, Ph.D.

  By:  

/s/ Ira Lawrence, M.D.

Name:   Friedhelm Blobel, Ph.D.   Date:   June 2, 2006 Title:   Chief Executive
Officer     Date:   June 2, 2006    